TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 29, 2015



                                      NO. 03-13-00060-CV


                      Homer Alvarado and Valania Alvarado, Appellants

                                                 v.

 The Abijah Group, Inc., d/b/a and f/k/a Baker Surveying and Engineering, Inc., Appellee




        APPEAL FROM 424TH DISTRICT COURT OF BLANCO COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND PEMBERTON
               AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on December 21, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all

costs relating to this appeal, both in this Court and the court below.